Citation Nr: 1047563	
Decision Date: 12/22/10    Archive Date: 12/30/10	

DOCKET NO.  09-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, 
claimed as the residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Naval 
Reserve from May 1969 to March 1971.  Awards and commendations 
given the Veteran include the Vietnam Service Medal and the 
Vietnam Campaign Medal with Device.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Upon review of this case, it is clear that the Veteran failed to 
timely perfect his appeal regarding the issues of service 
connection for left ear hearing loss and posttraumatic stress 
disorder, as well as an increased rating for service-connected 
hypertensive vascular disease.  Accordingly, those issues are not 
currently before the Board.  However, prior to the filing of the 
Veteran's Substantive Appeal, the issue of service connection for 
Type II diabetes mellitus was already the subject of a stay on 
all cases affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which decision reversed a decision of the Board 
denying service connection for disabilities claimed as a result 
of exposure to herbicides.  On May 8, 2008, the United States 
Court of Appeals for the Federal Circuit (Fed. Cir.) issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
wherein it reversed the Court's decision, and issued a mandate in 
Haas effective October 16, 2008.  A petition for a writ of 
certiorari in Haas was denied by the United States Supreme Court 
on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  In light of the foregoing, and, in 
particular, Chairman's Memorandum 01-09-03 (Jan. 21, 2009), which 
rescinded a prior Chairman's Memorandum instituting the 
aforementioned stay, the Board may now proceed in adjudicating 
the appellant's current appeal regarding the issue of service 
connection for Type II diabetes mellitus.  

Finally, it would appear that, in addition to the issue currently 
on appeal, the Veteran once again seeks entitlement to service 
connection for left ear hearing loss, as well as an increased 
rating for service-connected right ear hearing loss.  Inasmuch as 
those issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They are, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  


FINDING OF FACT

Type II diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service, including exposure to Agent Orange.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran about 
the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September 2005 and March 2006.  In that correspondence, VA 
informed the Veteran that, in order to substantiate his claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of act, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, and 
both VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate  
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for Type II 
diabetes mellitus.  In pertinent part, it is contended that the 
Veteran's diabetes mellitus is the result of exposure to Agent 
Orange during his period of service with the United States Navy 
off the coast of the Republic of Vietnam.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, (West 2002).  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury, and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmation evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Finally, where a Veteran was exposed to an herbicide agent during 
active military, naval, or air service in the Republic of 
Vietnam, certain diseases, including Type II diabetes mellitus, 
shall be service connected, even though there is no record of 
such disease during service, where they become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  For purpose of this section, 
the term "herbicide agent" means a chemical or an herbicide used 
in support of the United States and Allied Military Operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2009).  Service in the Republic of 
Vietnam include service in the waters offshore or service in 
other locations, if the conditions of service included duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 510 (West 
2002); 38 C.F.R. §§ 3.307, 3.313 (2010).  

In the present case, a review of the record would appear to 
indicate that the Veteran's entire period of service from 
May 1969 to March 1971 was with the United States Navy Reserves.  
While based on the Veteran's DD Form 214, he did, in fact, 
receive the Vietnam Service Medal, as well as the Vietnam 
Campaign Medal with Device, there is no indication that, at any 
time during the Veteran's period of service, he served "on the 
ground" in the Republic of Vietnam.  Accordingly, pursuant to 
applicable law and regulation, he may not be presumed to have 
been exposed to herbicide agents, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  
Moreover, service treatment records, including a service 
separation examination of February 1971, are entirely negative 
for evidence of diabetes mellitus.  In point of fact, the 
earliest clinical indication of the presence of that disability 
is revealed by a statement from the Veteran's private physician 
dated in September 2005, at which time it was noted that the 
Veteran had been under his care for Type II diabetes mellitus "of 
four years duration," placing the origin of the Veteran's 
diabetes mellitus around or about 2001, 30 years following his 
discharge from service.  Significantly, at no time has any 
opinion been offered linking the Veteran's postservice diabetes 
mellitus to an incident or incidents of his period of active 
military service, including exposure to Agent Orange.  

In evaluating the Veteran's claim, the Board has a duty to assess 
the credibility and weight to be given to the evidence of record.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that 
regard, and as noted above, the Veteran has attributed the origin 
of his Type II diabetes mellitus to exposure to Agent Orange 
during his period of service with the United States Navy off the 
coast of the Republic of Vietnam.  However, not until 
August 2005, almost 35 years following the Veteran's discharge 
from service, did he claim service connection for diabetes 
mellitus.  Significantly, and as previously noted, the Veteran's 
Type II diabetes mellitus was first clinically documented no 
earlier than 2001, once again, 30 years following his discharge 
from active military service.  The passage of many years between 
discharge from service and medical documentation of a claimed 
disability, it should be noted, is a factor which tends to weigh 
against a claim for service connection.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence which relates a current condition 
to that symptomatology.  See Savage, supra.  In this case, there 
is no such medical evidence suggesting a link between the 
Veteran's Type II diabetes mellitus and his alleged exposure to 
Agent Orange during service.  Nor is there any indication, as 
noted above, that during the Veteran's period of service, he 
served "on the ground" in the Republic of Vietnam, thereby 
entitling him to a presumption of exposure to Agent Orange, 
culminating in a grant of service connection for Type II diabetes 
mellitus.  

The Board acknowledges that, during the course of his Substantive 
Appeal in June 2009, the Veteran made reference to a 
December 2002 report by the National Research Centre for 
Environmental Toxicology and Queensland (Australia) Health 
Scientific Services entitled Examination of the Potential 
Exposure of Royal Australian Navy (RAN) Personnel to 
Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans 
via Drinking Water, which study reportedly found that ships in 
marine waters near the Vietnam shore had collected water (later 
distilled for drinking water) which was contaminated with the 
runoff from areas sprayed with Agent Orange.  However, this study 
does nothing to alter the fact that, to date, there exists no 
evidence that the Veteran was, in fact, ever exposed to Agent 
Orange, or, for that matter, any other herbicide agent.  In that 
regard, the study in question involved the collection of water 
from estuarine areas, which is to day, waters close to the 
shoreline of the Republic of Vietnam.  Pertinent evidence of 
record is to the effect that, during the Veteran's period of 
service off the shore of Vietnam, he was a member of the crew of 
the USS Constellation, a supercarrier not capable of navigating 
or operating in such waters.  Moreover, the study in question 
involved an elevation in the incidence of cancer in Veterans of 
the Royal Australian Navy, and made no mention whatsoever of Type 
II diabetes mellitus.  While the Board acknowledges the Veteran's 
arguments regarding the origin of his Type II diabetes mellitus, 
the Board rejects those arguments to the extent that the Veteran 
seeks to etiologically relate his Type II diabetes to some 
inservice incident, including exposure to Agent Orange.  The 
Veteran's statements and history, it should be noted, when 
weighed against the objective evidence of record, are neither 
credible nor of particular probative value.  Moreover, the 
Veteran, as a layperson, is not competent to create the requisite 
causal nexus for his Type II diabetes mellitus.  Rather, evidence 
which requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, training, 
or education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's Type II diabetes mellitus, first 
persuasively documented many years following service discharge, 
with any incident or incidents of his period of active military 
service, including exposure to Agent Orange.  Accordingly, 
service connection for that disability must be denied.  


ORDER

Service connection for Type II diabetes mellitus is denied.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


